Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 1 of 8 PageID# 2
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 2 of 8 PageID# 3
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 3 of 8 PageID# 4
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 4 of 8 PageID# 5
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 5 of 8 PageID# 6
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 6 of 8 PageID# 7
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 7 of 8 PageID# 8
Case 1:21-cr-00057-LMB Document 2 Filed 02/02/21 Page 8 of 8 PageID# 9




                      Digitally signed by Michael S.
                      Nachmanoff
                      Date: 2021.02.02 13:02:20 -05'00'
